JUSTICE EID,
concurring in part and dissenting in part.
¶ 50 The majority affirms the district court's trebling of punitive damages on the ground that there is evidence in the record to support the court's conclusion that the corporate defendants engaged in certain conduct during the pendency of the case. Maj. op. at T144-48. But under the straightforward language of the statute, trebling is only appropriate "if it is shown" that the defendant's conduct "further aggravated the damages of the plaintiff" § 183-21-102(8)(b), CRS. (2012). In other words, it is not enough for the conduct simply to have occurred, as the majority suggests, "it must be shown" that the conduct actually aggravated the plaintiff's damages. Because this "showing" has not been made in this case, the district court's trebling determination must be reversed on this ground alone.
¶ 51 Moreover, the conduct that formed the basis for the district court's trebling decision-namely, discovery requests and the filing of a Rule 21 petition with this court-does not meet the statutory requirement of "willful and wanton," defined as conduct that "the actor must have realized [was] dangerous, done heedlessly and recklessly, without regard to consequences, or of the rights and safety of others." § 18-21-102(1)(b), C.R.S. (2012). In my view, the conduct that occurred in this case is of the sort that, if found to be frivolous or abusive, would warrant an award of attorneys' fees, not the trebling of a punitive damage award. For these reasons, although I join the majority's decision with regard to the seope of POME, I respectfully dissent from its decision to affirm the trebling of punitive damages.
¶ 52 The district court based its trebling determination on the fact that the corporate defendants (1) failed to inform the district court that a Rule 21 petition had been 'filed, (2) sought to discover confidential information from a third-party competitor, and (8) made requests for plaintiff to submit to an independent medical examination. Maj. op. at T T 44-47. The majority finds that there is evidence in the record to support the district court's determination that the corporate defendants engaged in this conduct. Id. But it is not enough for a defendant to have engaged in particular conduct; on the contrary, such conduct can serve as the basis for a trebling decision only if "it is shown" that the conduct "further aggravated the damages of the plaintiff," § 13-21-102(3)(b).1 The fundamental flaw in the majority's opinion is its failure to consider whether the conduct "was shown" to have aggravated plaintiff's damages. If it were to make such an inquiry, it would find that no showing was made in this case.
¶ 53 Here, the district court looked not to the damages caused by the conduct, but instead to the "purpose" of the conduct. For example, with regard to the filing of the Rule 21 petition, the district court concluded "[t]he only reason the Court can conceive that [the corporate] Defendants did not raise this issue [of the filing of the Rule 21] would be for the purpose of delay, which would further prolong and aggravate Plaintiffs damages." (Emphasis added). The majority similarly focuses on the "purpose" of the conduct. Maj. op. at 147. But the fact is that the Rule 21 petition was denied, and thus its filing did not in fact cause delay, nor aggravate plaintiff's damages. Similarly, the district court found that "/t/he only purpose of requesting [a medical examination] would be *14to harass, intimidate, and aggravate the Plaintiff." (Emphasis added). The majority echoes the district court's "purpose" finding. Id. at 144. But again, the question is not whether the conduct had a particular purpose, but rather whether it had a particular result-that is, whether it aggravated the plaintiffs damages. Finally, the district court found that the corporate defendants sought confidential information from the plaintiff's new employer, a non-party competitor. According to the district court, the purpose of the conduct was to pursue a "vendetta" against the non-party, a charge the majority repeats. Id. But here the lack of a finding of aggravation of plaintiff's damages is even more evident, as the conduct, according to the district court's finding, was not even directed at the plaintiff.2
4 54 Nor can such aggravation of plaintiffs damages simply be assumed from the "purpose" of the conduct. As the statutory language makes clear, such aggravation of damages must be "shown." The district court's conclusory statement at the end of its order-suggesting that the corporate defendants' conduct "further aggravated Plaintiff's damages"-is thus insufficient. Significantly, the majority does not attempt to bolster the district court's conclusory statement; it merely repeats it. Id. In the end, no matter how many times the majority points to the fact that the district court made findings related to the conduct's occurrence, seg, eg., id. (noting that the district court "made detailed findings of fact regarding three discrete categories of litigation conduct perpetrated by [the corporate] Defendants"); id. at 1 45 ("The record supports the trial court's findings."); id. at 148 (noting that it would find no abuse of discretion "given that the record supports the trial court's findings"), those findings are beside the point if they fail to "show[ J" that the defendant's conduct "further aggravated the damages of the plaintiff." Because there has been no such showing in this case, the district court's trebling order must be reversed on this ground alone.
155 Moreover, in my view, the above-described conduct does not meet the definition of "willful and wanton conduct" that can serve as an appropriate basis for trebling. Section 13-21-102(1)(b) defines "willful and wanton conduct" as "conduct purposefully committed which the actor must have realized as dangerous, done heedlessly and recklessly, without regard to consequences, or of the rights and safety of others, particularly the plaintiff." Here, it is hard to see how the corporate defendants could have "realized" that their conduct-namely, the filing of discovery requests and a Rule 21 petition-would qualify as conduct that was "dangerous, done heedlessly and recklessly, without regard to the consequences, or of the rights and safety of others."
56 For example, the majority points out that the corporate defendants, due to the plaintiff's assertion of "general damages for pain and suffering in his complaint," requested that he undergo an independent medical examination and also endorsed an expert witness on the issue. Maj. op. at 145. The plaintiff was then "forced" to file a motion in limine objecting to the witness and pointing out that a general assertion of pain and suffering damages does not place a person's physical or mental condition at issue. Id. The majority does not, however, point out that the plaintiff's complaint made a claim for "physical" injuries relating to pain and suffering *153-claim that would fall outside of the case law governing general allegations of pain and suffering. Id. (citing cases). In his motion in limine, plaintiff clarified that he was not seeking damages for physical injuries, and hence the medical examination and expert testimony on the topic were not warranted. As the majority points out, the corporate defendants then withdrew their expert witness. Id. Interpreted at its very worst, the conduct in question might merit the sanction of attorneys' fees for the filing of a frivolous motion. See § 13-17-102(4), C.R.S. (2012) (permitting the award of attorneys' fees for discovery abuses). But there was no such request from the plaintiff at the time, nor a suggestion by the court, Id. (permitting sanctions upon the court's own initiative).
157 Similarly, when the corporate defendants sought discovery from their non-party competitor, that non-party filed a motion to quash the subpoena, which the district court granted. Again, there are numerous sane-tions available for improper subpoenas, including the award of attorneys' fees. See, e.g., id.; In re Marriage of Wiggins, 2012 CO 44, ¶ 33, 279 P.3d 1, 10 (remanding the case for determination of whether an award of attorneys' fees or other sanction was appropriate for a subpoena that violated C.R.C.P. 45). But again, as with the request for a medical examination, no such request was made by the non-party, nor suggested by the court.
{ 58 Finally, and most obviously, the filing of an original proceeding with this court cannot be deemed "willful and wanton" because it is plainly permitted by our rules. See C.A.R. 21. The district court, as the majority points out, suggested that the corporate defendants "concealed their intent" to file the original proceeding and failed to file in a "timely fashion." Maj. op. at 144. But while it is good practice for a party to inform the court and other parties of its intention to file a Rule 21 petition, there is no requirement in the rule or elsewhere that it do so. In addition, there is no time limit for filing a Rule 21 with this court, although lack of timeliness may be a ground for denying the petition. See In re A.H., 216 P.3d 581, 585 (Colo.2009). Even the court of appeals recognized that this conduct, standing alone, could not support a trebling of punitive damages. See Bacheller v. General Steel, No. 09CA1383, slip op. at 19-20, 2010 WL 1611081 (Colo.App. Apr. 22, 2010) (not selected for official publication).
T 59 This is not to condone the conduct at issue in this case. Nor is it to say that litigation conduct can never serve as a basis for trebling. See, e.g., Tait v. Hartford Underwriters Ins. Co., 49 P.3d 337 (Colo.2001) (finding treble damages appropriate when an insurance company committed repeated discovery violations, attempted several times to remove the case to federal court in order to cireumvent an expedited trial date for an eighty-year-old man who died shortly after trial, and delegated to counsel many ongoing obligations to insured). Rather, it is to say that here the conduct does not constitute "willful and wanton conduct" as defined by statute, and thus cannot serve as the basis for trebling punitive damages. There is no requirement, as the majority notes, that a party must seek sanctions before filing a motion for trebling of punitive damages. Maj. op. at 146 n. 9. However, our case law has repeatedly recognized the concept of proportionality in sanctions, see, e.g., Pinkstaff v. Black & Decker (U.S.) Inc., 211 P.3d 698, 702 (Colo.2009) (recognizing the concept of proportionality in trial sanctions); Trattler v. Citron, 182 P.3d 674, 682 (Colo.2008) (same), and it is difficult to see how litigation conduct that does not draw a motion for sanctions could serve as the basis for trebling punitive damages. Cf. Netquote, Inc. v. Byrd, No. 07-CV-00630, 2009 WL 902437, at *16 (D.Colo.2009) (refusing to award punitive damages under section 18-21-102(b) when the defendant "never violated a court order, was never sanctioned for its litigation behavior, and ... conduct at trial was quite professional").
{60 The majority does not attempt to parse the statute in this way, and instead adopts an extremely deferential standard of *16review that apparently is to be applied generally to the district court's decision to order treble punitive damages. According to the majority, a decision to treble punitive damages should be affirmed as long as the court did not abuse its discretion, which it defines as not irrational. Maj. op. at 148. But in my view, we must apply a de novo standard in this case, given that the district court made two legal errors-first, by trebling damages without determining, as required by the statute, that the plaintiff's damages were actually aggravated by the defendant's conduct; and second, by using trial conduct that did not rise to the level of willful and wanton conduct as the basis for the trebling decision.
T61 The majority notes that the punitive damage award in this case, even after trebling, was less than that awarded by the jury (which was reduced to an amount equivalent to the compensatory award as required by statute, see id. at T11). Id. at ¶ 48 n. 10. But the principles the majority lays down in this case will govern the trebling of punitive damages in all cases, not just those in which trebling yields an award less than that initially imposed by the jury. Because these principles do not comport with section 18-21-102, I respectfully dissent from the majority's decision to affirm the district court's trebling of punitive damages.

. Section 13-21-102(3) states, in relevant part, that
the court may increase any award of exemplary damages, to a sum not to exceed three times the amount of actual damages, if it is shown that: ... (b) The defendant has acted in a willful and wanton manner during the per-dency of the action in a manner which has further aggravated the damages of the plaintiff when the defendant knew or should have known such action would produce aggravation.


. Section 13-21-102(3)(a) allows trebling of punitive damages "if it is shown that ... [the defendant has continued the behavior or repeated the action which is the subject of the claim against the defendant in a willful and wanton manner, either against the plaintiff or another person or persons, during the pendency of the case." (Emphasis added). The district court did not suggest, however, that it was relying on (3)(a), instead of (3)(b), with regard to the non-party discovery. But even if it were relying on this section, the district court did not make any determination that the defendant repeated "the behavior" or "action' that was "the subject of the claim against the defendant." The U.S. Supreme Court has held that using conduct directed at third parties as the basis of a punitive damages determination raises constitutional concerns, Philip Morris USA v. Williams, 549 U.S. 346, 353, 127 S.Ct. 1057, 166 L.Ed.2d 940 (2007); see also Qwest Servs. Corp. v. Blood, 252 P.3d 1071, 1083 (Colo.2011), which we should seek to avoid in interpreting a statute, Catholic Health Initiatives Colo. v. City of Pueblo Dep't of Fin., 207 P.3d 812, 822 (Colo.2009).


. Plaintiff's complaint alleged "losses or injuries for physical and mental pain and suffering" and '"'losses or injuries for physical pain and suffering." (Emphasis added).